The conviction is for burglary. The punishment assessed is confinement in the State penitentiary for a term of two years.
The record in this case fails to show that any sentence was ever pronounced against the appellant, in the absence of which this court is without jurisdiction to entertain the appeal. See Bernard v. State, 170 S.W.2d 231, and authorities cited. See also cases cited under Art. 769, Vernon's Ann. Tex. C. C. P., Vol. 3, also Cumulative Pocket Part (1944), pages 93 and 94.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.